297 F.Supp.2d 896 (2003)
FREELANCE ENTERTAINMENT, LLC, J.B. Hunt and Pamela Rushing, Individually, Plaintiffs
v.
Harry SANDERS, J.L. Williams, Tommy Southerland, Joe Brooks, and Leroy Brooks in their official capacities as members of the Board of Supervisors of Lowndes County, Mississippi and C.B. "Butch" Howard, in his official capacity as Sheriff of Lowndes County, Mississippi, Defendants
No. 3:02CV109-M-B.
United States District Court, N.D. Mississippi, Oxford Division.
October 23, 2003.
Mark Andrew Cliett, Cliett & McRae, PLLC, West Point, MS, Michael F. Pleasants, *897 Pleasants Law Firm, Memphis, TN, for Freelance Entertainment, LLC, J.B. Hunt, Pamela Rushing, Individually, plaintiffs.
Timothy C. Hudson, Sims & Sims, Allison Pritchard Kizer, Allison Pritchard Kizer, Attorney, Columbus, MS, for Harry (NMI) Sanders, J.L. Williams, Tommy Southerland, Joe Brooks, Leroy Brooks, In their Official Capacities as members of the Board of Supervisors of Lowndes County, Mississippi, C.B. "Butch" Howard, In his Official Capacity as Sheriff of Lowndes County, Mississippi, defendants.

CONSENT FINAL DECREE
MILLS, District Judge.
The Court in this cause has heretofore filed its Memorandum Opinion on April 25, 2003, and its Order pursuant thereto on the same date, and on July 21, 2003, entered its Order Denying Motion for Reconsideration and Granting Motion for Consolidation and Final Judgment. In the Order of July 21, 2003, the Court ordered that Lowndes County through its duly authorized representatives, Defendants in this case, revise the Sexually-Oriented Business Ordinance of September 2001 and to present it to the Court for approval within sixty (60) days from July 21, 2003.
It appearing to the Court that no such revised Ordinance has been presented to the Court and that more than sixty (60) days have elapsed, and that the County through its elected officials and their undersigned attorneys declined to present a revised Ordinance and that therefore the preliminary injunction heretofore issued in this cause should be made a final injunction.
IT IS, THEREFORE, ADJUDGED AND DECREED BY THE COURT that Lowndes County, Mississippi is permanently enjoined from enforcing the Sexually-Oriented Business Ordinance of September 2001.